Order entered September 26, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01335-CV

                      WESLEY ROEMER, Appellant/Cross-Appellee

                                             V.

                        EDD HASKINS, Appellee/Cross-Appellant

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. Dc-13-02661

                                         ORDER
       Before the Court is appellant’s September 25, 2018 unopposed motion for extension of

time to file combined reply brief and cross-appellee’s response brief. We GRANT the motion

and ORDER the brief be filed no later than October 31, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE